          Case 3:21-cr-00095-BR         Document 1       Filed 03/22/21     Page 1 of 2




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


UNITED STATES OF AMERICA                             3:21-cr-00095-BR___________

               v.                                    INFORMATION

AGNES YU,                                            16 U.S.C. §§ 3372(a), 3373(d)(2)

               Defendant.


                      THE UNITED STATES ATTORNEY CHARGES:

                                           COUNT 1
                    (Reckless Sale of Wildlife Illegally Imported and Sold)
                                    (16 U.S.C. § 3373(d)(2))

       On or about the 14th day of November 2017, in the District of Oregon, the defendant,

AGNES YU, knowingly did sell wildlife that she should have known, with the exercise of due

care, had been imported and sold contrary to the laws, treaties, and regulations of the United

States, to wit, scales of a pangolin of the genus Manis, a species listed on Appendix I of the

Convention on International Trade in Endangered Species of Wild Fauna and Flora (“CITES”),

in that defendant procured and resold 30 grams of said scales for approximately $165,

///

///

///

Information                                                                                   Page 1
                                                                                      Revised April 2018
          Case 3:21-cr-00095-BR       Document 1      Filed 03/22/21    Page 2 of 2




notwithstanding the fact that pangolin may not be imported for sale as commercial merchandise

under CITES and the implementing authorities of the United States.

       All in violation of 16 U.S.C. §§ 3372(a) and 3373(d)(2).

Dated: March 22, 2021                              Respectfully submitted,

                                                   SCOTT ERIK ASPHAUG
                                                   Acting United States Attorney


                                                   /s/ Ryan W. Bounds_____________
                                                   RYAN W. BOUNDS, OSB #00012
                                                   Assistant United States Attorney




Information                                                                            Page 2
